Case 2:16-cv-01898-SK Document 107 Filed 10/21/19 Page1of1i Page ID #:531

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
CaseNo. CV 16-01898-SK Date October 21, 2019

 

Title Emanuel Lewis Boone v. Los Angeles County Sheriff Dept. et al

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff(s): Attorneys Present for Defendant(s):
None present None present

Proceedings: (IN CHAMBERS) ORDER RE: NOTICE OF SETTLEMENT

In light of the Notice of Settlement (ECF 106), all dates and deadlines in this action are
hereby VACATED. The parties shall file a proper stipulation for dismissal by November 20,
2019. This Court retains full jurisdiction over this action and this Order shall not prejudice
any party to this action.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
